United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-10843 CSP Inc. (Exact name of Registrant as specified in its Charter) . Massachusetts 04-2441294 (State of incorporation) (I.R.S. Employer Identification No.) 43 Manning Road Billerica, Massachusetts 01821-3901 (978) 663-7598 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of August 2, 2010 the registrant had 3,577,347 shares of common stock issued and outstanding. INDEX Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 (unaudited) and September 30, 2009 3 Consolidated Statements of Operations (unaudited) for the three and nine months ended June 30, 2010 and 2009 4 Consolidated Statement of Shareholders’ Equity (unaudited) for the nine months ended June 30, 2010 5 Consolidated Statements of Cash flows (unaudited) for the nine months ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements (unaudited) 7-15 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-27 Item 4T. Controls and Procedures 27 PARTII. OTHER INFORMATION Item2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item6. Exhibits 29 2 CSP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except par value) June 30, September30, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments — Accounts receivable, net of allowances of $303 and $298 Inventories Refundable income taxes Deferred income taxes Other current assets Total current assets Property, equipment and improvements, net Other assets: Intangibles, net Deferred income taxes Cash surrender value of life insurance Other assets Total other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Pension and retirement plans Deferred income taxes 27 96 Income taxes payable 25 Total current liabilities Pension and retirement plans Deferred income taxes Capital lease obligation 48 48 Other long-term liabilities 32 Total liabilities Commitments and contingencies Shareholders’ equity: Common stock, $.01 par; authorized, 7,500 shares; issued and outstanding 3,582 and 3,542 shares, respectively 36 36 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 CSP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except for per share data) Forthethreemonthsended Fortheninemonthsended June 30, June 30, June 30, June 30, Sales: Product $ Services Total sales Cost of sales: Product Services Total cost of sales Gross profit Operating expenses: Engineering and development Selling, general and administrative Total operating expenses Operating income (loss) ) ) Other income (expense): Foreign exchange gain (loss) (6 ) - ) 6 Other income (expense), net (4
